Exhibit 10.3

EXECUTION COPY

SUPPLEMENT NO. 1 dated as of December 11, 2012, to the Security Agreement dated
as of August 23, 2006, as amended and restated as of September 30, 2011, among
TRAVELPORT LIMITED (f/k/a TDS INVESTOR (BERMUDA) LTD.) (“Holdings”), TRAVELPORT
LLC (f/k/a TDS INVESTOR CORPORATION) (the “Borrower”), WALTONVILLE LIMITED
(“Intermediate Parent”), the Subsidiaries of Holdings from time to time party
thereto and UBS AG, STAMFORD BRANCH, as collateral agent pursuant to the Credit
Agreement (as defined below) for the Secured Parties (as defined in the Security
Agreement) (in such capacity, the “Collateral Agent”).

A. Reference is made to the Fifth Amended and Restated Credit Agreement dated as
of August 23, 2006, as amended and restated on January 29, 2007, as further
amended and restated on May 23, 2007, as further amended and restated on
October 22, 2010, as further amended and restated as of September 30, 2011, as
further amended and restated as of December 11, 2012 (the “Credit Agreement”),
among the Borrower, Holdings, Intermediate Parent, TDS Intermediate Parent, UBS
AG, STAMFORD BRANCH, as Administrative Agent and an L/C Issuer, UBS LOAN FINANCE
LLC, as Swing Line Lender, each lender from time to time party thereto
(collectively, the “Lenders” and individually, a “Lender”), CREDIT SUISSE
SECURITIES (USA) LLC, as Syndication Agent, LEHMAN BROTHERS INC., J.P. MORGAN
SECURITIES INC. and GOLDMAN SACHS CREDIT PARTNERS L.P., as Co-Documentation
Agents and UBS SECURITIES LLC and CREDIT SUISSE SECURITIES (USA) LLC, as Co-Lead
Arrangers.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement and the Security
Agreement referred to therein.

C. The Grantors have entered into the Security Agreement in order to induce the
Lenders to make Loans and the L/C Issuers to issue Letters of Credit.
Section 6.14 of the Security Agreement provides that additional Restricted
Subsidiaries of the Borrower may become Subsidiary Parties under the Security
Agreement by execution and delivery of an instrument in the form of this
Supplement. Each of the undersigned Restricted Subsidiaries (each, a “New
Subsidiary”) is executing this Supplement in accordance with the requirements of
the Credit Agreement to become a Subsidiary Party under the Security Agreement
in order to induce the Lenders to make additional Loans and the L/C Issuers to
issue additional Letters of Credit and as consideration for Loans previously
made and Letters of Credit previously issued.

Accordingly, the Collateral Agent and each New Subsidiary agree as follows:

SECTION 1. In accordance with Section 6.14 of the Security Agreement, each New
Subsidiary by its signature below becomes a Subsidiary Party (and accordingly,
becomes a Grantor) and Grantor under the Security Agreement with the same force
and effect as if originally named therein as a Subsidiary Party and each New
Subsidiary hereby (a) agrees to all the terms and provisions of the Security
Agreement applicable to it as a Subsidiary Party and Grantor thereunder and
(b) represents and warrants that the representations and warranties made



--------------------------------------------------------------------------------

by it as a Grantor thereunder are true and correct on and as of the date hereof.
In furtherance of the foregoing, each New Subsidiary, as security for the
payment and performance in full of the Obligations does hereby create and grant
to the Collateral Agent, its successors and assigns, for the benefit of the
Secured Parties, their successors and assigns, a security interest in and lien
on all of such New Subsidiary’s right, title and interest in and to the
Collateral (as defined in the Security Agreement) of such New Subsidiary. Each
reference to a “Grantor” in the Security Agreement shall be deemed to include
each New Subsidiary and each reference to a “Domestic Grantor” in the Security
Agreement shall be deemed to include any New Subsidiary that is a Domestic
Guarantor. The Security Agreement is hereby incorporated herein by reference.

SECTION 2. Each New Subsidiary represents and warrants to the Collateral Agent
and the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, except as such
enforceability may be limited by Debtor Relief Laws, fraudulent transfer,
preference or similar laws and by general principles of equity.

SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Collateral Agent shall
have received counterparts of this Supplement that, when taken together, bear
the signature of each New Subsidiary, and the Collateral Agent has executed a
counterpart hereof. Delivery of an executed signature page to this Supplement by
facsimile transmission or other electronic image transmission (e.g. “PDF” or
“TIF” via electronic mail) shall be as effective as delivery of a manually
signed counterpart of this Supplement.

SECTION 4. Each New Subsidiary hereby represents and warrants that (a) set forth
on Schedule I attached hereto is a true and correct schedule of the location of
any and all Collateral of such New Subsidiary and (b) set forth under its
signature hereto is the true and correct legal name of such New Subsidiary, its
jurisdiction of formation and the location of its chief executive office.

SECTION 5. Except as expressly supplemented hereby, the Security Agreement shall
remain in full force and effect.

SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 7. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Security Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.



--------------------------------------------------------------------------------

SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in Section 6.01 of the Security Agreement.

SECTION 9. Each New Subsidiary agrees to reimburse the Collateral Agent for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, other charges and disbursements of counsel for the
Collateral Agent.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each New Subsidiary and the Collateral Agent have duly
executed this Supplement to the Security Agreement as of the day and year first
above written.

 

GALILEO INTERNATIONAL TECHNOLOGY, LLC By:  

/s/ Rochelle J. Boas

  Name:   Rochelle J. Boas   Title:   Authorized Person Jurisdiction of
Formation: Delaware Address of Chief Executive Office: Braemar Court #2 Deighton
Road St. Michael, Barbados, BB 140 17 GALILEO ASIA, LLC By:  

/s/ Rochelle J. Boas

  Name:   Rochelle J. Boas   Title:   Senior Vice President and Secretary
Jurisdiction of Formation: Delaware Address of Chief Executive Office: 300
Galleria Parkway Atlanta, GA 30339 GALILEO LATIN AMERICA LLC By:  

/s/ Rochelle J. Boas

  Name:   Rochelle J. Boas   Title:   Senior Vice President and Secretary
Jurisdiction of Formation: Delaware Address of Chief Executive Office: 300
Galleria Parkway Atlanta, GA 30339



--------------------------------------------------------------------------------

TRAVELPORT FINANCE MANAGEMENT LLC By:  

/s/ Rochelle J. Boas

  Name:   Rochelle J. Boas   Title:   Senior Vice President and Secretary
Jurisdiction of Formation: Delaware Address of Chief Executive Office: 300
Galleria Parkway Atlanta, GA 30339 TRAVELPORT INVESTOR LLC By:  

/s/ Rochelle J. Boas

  Name:   Rochelle J. Boas   Title:   Senior Vice President and Secretary
Jurisdiction of Formation: Delaware Address of Chief Executive Office: 300
Galleria Parkway Atlanta, GA 30339 TRAVELPORT SERVICES LLC By:  

/s/ Rochelle J. Boas

  Name:   Rochelle J. Boas   Title:   Senior Vice President and Secretary
Jurisdiction of Formation: Delaware Address of Chief Executive Office: 300
Galleria Parkway Atlanta, GA 30339



--------------------------------------------------------------------------------

TRAVELPORT, INC. By:  

/s/ Rochelle J. Boas

  Name:   Rochelle J. Boas   Title:   Senior Vice President and Secretary
Jurisdiction of Formation: Delaware Address of Chief Executive Office: 300
Galleria Parkway Atlanta, GA 30339 TRAVELPORT LP, BY TRAVELPORT HOLDINGS LLC AS
GENERAL PARTNER By:  

/s/ Rochelle J. Boas

  Name:   Rochelle J. Boas   Title:   Senior Vice President and Secretary
Jurisdiction of Formation: Delaware Address of Chief Executive Office: 300
Galleria Parkway Atlanta, GA 30339



--------------------------------------------------------------------------------

TRAVELPORT LLC By:  

/s/ Rochelle J. Boas

  Name:   Rochelle J. Boas   Title:   Authorized Person Jurisdiction of
Formation: Delaware Address of Chief Executive Office: Morris Corporate Center
III 300 Interpace Parkway, Building C Parsippany, New Jersey 07054



--------------------------------------------------------------------------------

UBS AG, STAMFORD BRANCH

as Collateral Agent

By:  

/s/ Lana Gifas

  Name:   Lana Gifas   Title:   Director By:  

/s/ Irja R. Otsa

  Name:   Irja R. Otsa   Title:   Associate Director



--------------------------------------------------------------------------------

Schedule I

to the Supplement No. 1 to the

Security Agreement

LOCATION OF COLLATERAL

 

Description

  

Location

              

EQUITY INTERESTS

 

Issuer

   Number of
Certificate    Registered
Owner    Number and
Class of
Equity Interests    Percentage
of Equity Interests                                                            

DEBT SECURITIES

 

Issuer

   Principal
Amount    Date of Note    Maturity Date                                       
     